internal_revenue_service department of the treasury number release date index number 280g 280g 280g 280g washington dc person to contact telephone number refer reply to cc tege eb ec br 4-plr-107963-00 date date legend company a date company b executive company c date year d year e dollar_figuref dollar_figureg year h year i dollar_figurej dollar_figurek dollar_figurel plr-107963-00 date dollar_figurem year n year p dollar_figureq dollar_figurer dollar_figures date dollar_figuret dollar_figureu year v year w this letter is in response to the letter dated date submitted by your authorized representative requesting rulings under sec_280g of the internal_revenue_code specifically rulings were requested concerning whether a portion of the payments related to accelerated vesting of options is treated as contingent on a change in ownership or control whether certain severance payments are contingent on a change in ownership or control and the calculation of the base_amount the facts as submitted are set forth below on date company b entered into a change in control agreement date agreement with executive the date agreement provided that if executive’s employment with company b terminated other than by reason of death or disability during a five-year period beginning on the date a change in control occurred company b would pay executive the following amounts within days after the date of termination i executive’s full base salary and vacation pay for vacation not taken accrued but unpaid through the date of termination at the rate in effect at the time of termination ii an amount equal to the product of executive’s normative bonus under the applicable bonus plan for the fiscal_year including the date of termination and a fraction the numerator of which is the number of days in such fiscal_year through the plr-107963-00 date of termination and the denominator of which is iii the amount in the bonus bank for executive under all bonus plans in which executive participated and iv a lump-sum severance payment in an amount equal to percent of executive’s annual compensation meaning an amount equal to the aggregate of executive’s annual cash compensation other than bonus from company b and its subsidiaries in effect immediately prior to the date of termination or change in control and the highest bonus payable to executive for any of company b’s three fiscal years preceding the date of termination or change in control whichever is greater additionally the date agreement provided that on a change in control all of executive’s benefits accrued under the supplemental retirement plans excess retirement plans and deferred_compensation plans maintained by company b or any of its subsidiaries would become immediately vested in full on date a change in control within the meaning of the date agreement and sec_280g of the code occurred on the change in control executive elected to continue employment with the new company company a at the time the change in control occurred executive held unvested nonstatutory compensatory options to purchase company b stock the options had an ascertainable value at that date pursuant to the date agreement the company b options became immediately vested on the change in control the value of the acceleration of these options was dollar_figurej because all other_payments under the date agreement were contingent on executive’s termination of employment which did not occur on the change no other_payments were made pursuant to that agreement on or about date executive’s compensation that was payable by company b and includible in executive’s gross_income for year d and year e was dollar_figuref and dollar_figureg respectively executive had no compensation that was payable by company b for years h through i thus executive’s base_amount was calculated at dollar_figurek dollar_figuref dollar_figureg because the value of the accelerated options exceeded three times the base_amount it was determined that executive had received an excess_parachute_payment equal to dollar_figurel on date company a was acquired by company c resulting in a change in control with respect to company a within the meaning of sec_280g of the code at the time of this change in control executive held unvested nonstatutory compensatory stock_options to purchase company a stock the options had an ascertainable value on that date on the change in control all company a stock_options held by executive became immediately vested the value of the acceleration of these options was calculated at dollar_figurem executive’s compensation that was payable by company a and includible in executive’s gross_income for year n through year p was dollar_figuref dollar_figureg dollar_figureq dollar_figurer and dollar_figures respectively on date executive terminated employment with company c this resulted in executive receiving lump-sum severance payments of dollar_figuret an amount equal to percent of executive’s annual compensation under the date agreement plr-107963-00 additionally on the termination of employment executive received an accelerated payment of a prorated portion of the normative bonus for the year the value of the acceleration of the normative bonus was calculated at dollar_figureu neither the accelerated vesting of company a options nor the accelerated payment of the normative bonus was provided for under the date agreement executive is a disqualified_individual within the meaning of sec_280g of the code sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations published in the federal_register on date fed reg big_number provides guidance concerning parachute payments q a a of the proposed_regulations provides that for purposes of sec_280g all payments in whatever form are payments in the nature of compensation if they arise out of an employment relationship or are associated with the performance of services payments in the nature of compensation include but are not limited to wages and salary bonuses severance_pay fringe_benefits and pension benefits and other deferred_compensation including any amount characterized as interest thereon q a b provides that transfers of property are treated as payments in the nature of compensation_for purposes of q a under q a a a transfer of property is considered a payment made or to be made in the taxable_year in which the property transferred is includible in the gross_income of the disqualified_individual under sec_83 and the regulations thereunder in general such a payment is considered made or to be made when the property is plr-107963-00 transferred as defined in sec_1_83-3 to the disqualified_individual and becomes substantially_vested as defined in sec_1_83-3 in such individual regarding nonqualified_stock_options q a a provides that if an option to which sec_421 does not apply has an ascertainable fair_market_value whether or not readily ascertainable as defined in sec_1_83-7 at the time the option becomes substantially_vested as defined in sec_1_83-3 the option shall be treated as property that is transferred not later than the time at which the option becomes substantially_vested thus for purposes of this section the vesting of such option is treated as a payment in the nature of compensation q a a defines compensation as the compensation which was payable by the corporation with respect to which the change in ownership or control occurs changed corporation by a predecessor entity or by a related_entity such compensation is determined without regard to sec_125 sec_402 and sec_402 and in the case of employer contributions made pursuant to a salary reduction agreement without regard to sec_403 thus for example compensation includes elective or salary reduction contributions to a cafeteria_plan cash_or_deferred_arrangement or tax-sheltered annuity q a b explains that a predecessor entity is any entity which as a result of a merger consolidation purchase or acquisition of property or stock corporate separation or other similar_business transaction transfers some or all of its employees to the changed corporation or to a related_entity or to a predecessor entity of the changed corporation q a a provides that a payment is treated as contingent on a change in ownership or control if the payment would not in fact have been made had no change in ownership or control occurred a payment generally is to be treated as one which would not in fact have been made in the absence of a change in ownership or control unless it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred property that becomes substantially_vested as a result of a change in ownership or control will not be treated as a payment which was substantially certain to have been made whether or not the change occurred a payment is also treated as contingent on the change in ownership or control under q a b if the payment is continent on an event that is closely associated with a change in ownership or control a change in ownership or control actually occurs and the event is materially related to the change in ownership or control a payment is treated as contingent on a change in ownership or control unless it is substantially certain at the time of the event that the payment would have been made whether or not the event occurred an event is considered closely associated with a change in ownership or control if the event is of a type often preliminary or subsequent to or otherwise closely associated with a change in ownership or control an event will plr-107963-00 be presumed to be materially related to a change in ownership or control if the event occurs within the period beginning one year before and ending one year after the date of change in ownership or control under q a c a payment that would in fact have been made had no change in ownership or control occurred is treated as contingent on a change in ownership or control if the change accelerates the time at which the payment is made thus for example if a change in ownership or control accelerates the time of payment of vested deferred_compensation the payment may be treated as contingent on the change q a a generally provides that the full amount of the payment is treated as contingent on a change in ownership or control however in certain circumstances described in q a b and c only a portion of the payment is treated as contingent on the change q a b applies if it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred but the payment is treated as contingent on the change solely because the change accelerates the time at which the payment is made in such a case the portion of the payment that is treated as contingent on the change in ownership or control is the amount by which the amount of the accelerated payment exceeds the present_value of the payment absent the acceleration if the amount of such a payment absent the acceleration is not reasonably ascertainable and the acceleration of the payment does not significantly increase the present_value of the payment absent the acceleration the present_value of the payment absent the acceleration is treated as equal to the amount of the accelerated payment q a c applies in the case of a payment that is accelerated by a change in ownership and control and that was substantially certain at the time of the change to have been made without regard to the change if the disqualified_individual had continued to perform services for the corporation for a specified period of time in such a case the portion of the payment that is treated as contingent on the change in ownership or control is the lesser_of i the amount of the accelerated payment or ii the amount by which the payment exceeds the present_value of the payment that was expected to be made absent the acceleration determined without regard to the risk of forfeiture for failure to continue to perform services plus an amount as determined in q a c to reflect the lapse of the obligation to continue to perform services under q a c the amount reflecting the lapse of the obligation to continue to perform services depends on all the facts and circumstances in no event however will such amount be less than percent of the amount of the accelerated payment multiplied by the number of full months between the date that the individual’s right to receive the payment is not subject_to any requirement or condition which would be treated as resulting in a substantial_risk_of_forfeiture within the meaning of sec_1 plr-107963-00 c and the date that absent the acceleration the individual’s right to receive the payment would not have been subject_to any requirement or condition which would be treated as resulting in a substantial_risk_of_forfeiture under q a the present_value of a payment is determined as of the date on which the change in ownership or control occurs or it a payment is made prior to such date the date on which the payment is made under q a in certain cases it may be necessary to apply the 3-times-base- amount test of q a or to allocate a portion of the base_amount to a payment at a time when the present_value of all such payments cannot be determined with certainty because the time amount or right to receive one or more such payments is contingent on the occurrence of an uncertain future event or condition for example a disqualified individual’s right to receive a payment may be contingent on the involuntary termination of such individual’s employment with the corporation in such a case a reasonable estimate of the time and amount of the future payment shall be made and the present_value of the payment will be determined on the basis of this estimate for purposes of making this estimate an uncertain future event or condition that may reduce the present_value of a payment will be taken into account only if the possibility of the occurrence of the event or condition can be determined on the basis of generally accepted actuarial principles or can be otherwise estimated with reasonable accuracy the base_amount of a disqualified_individual as defined in q a is the average_annual_compensation as defined in q a which was includible in the gross_income of such individual for the taxable years in the base_period the base_period of a disqualified_individual as explained in q a is the most recent taxable years of the individual ending before the date of the change in ownership or control according to q a the portion of the base_amount allocated to any parachute_payment is the amount that bears the same ratio to the base_amount as the present_value of such parachute_payment bears to the aggregate present_value of all parachute payments made or to be made to or for the benefit of the same disqualified_individual thus the portion of the base_amount allocated to any parachute_payment is determined by multiplying the base_amount by a fraction the numerator of which is the present_value of such parachute_payment and the denominator of which is the aggregate present_value of all such payments the accelerated vesting of company b options occurred as a result of the date change in control the payment related to the accelerated vesting of the company b options was substantially certain to have been made without regard to the date change in control if executive had continued to perform services for company b thus only part of the payment related to the accelerated vesting of the company b options is plr-107963-00 considered contingent on the date change the part considered contingent on the change is the lesser_of the amount of the accelerated payment or the amount by which the amount of the accelerated payment exceeds the present_value of the payment that was expected to be made absent the acceleration determined without regard to the risk of forfeiture for failure to continue to perform services plus an amount to reflect the lapse of the obligation to continue to perform services the accelerated vesting of company a options occurred as a result of the date change in control the payment related to the accelerated vesting of the company a options was substantially certain to have been made without regard to the date change in control if executive had continued to perform services for company a thus only part of the payment related to the accelerated vesting of the company a options is considered contingent on the date change the part considered contingent on the change is the lesser_of the amount of the accelerated payment or the amount by which the amount of the accelerated payment exceeds the present_value of the payment that was expected to be made absent the acceleration determined without regard to the risk of forfeiture for failure to continue to perform services plus an amount to reflect the lapse of the obligation to continue to perform services the lump-sum severance payments made to executive pursuant to the date agreement are contingent on the date change in control the lump-sum severance payments are contingent on the date change because the payment was contingent on an event that was closely associated with a change in ownership or control a change in ownership or control actually occurred and the event is materially related to the change in ownership or control the portion of the year v base_amount that was allocated to the payments contingent on the date change_of control must be reallocated under q a sec_31 sec_33 and sec_38 to reflect the lump-sum severance payments made to executive due to the date termination of employment for purposes of determining executive’s base_amount under q a company b is considered a predecessor entity with respect to company a for purposes of q a thus executive’s base_amount with respect to the date change in control is equal to the average_annual_compensation paid_by company a the changed corporation and company b the predecessor entity and that was includible in executive’s gross_income for the period of year n through year p accordingly based on the facts submitted we rule as follows the accelerated vesting of company b options that occurred in year v pursuant to the date agreement as a result of the date change_of control is considered contingent on the date change_of control to the extent of the lesser_of the amount plr-107963-00 of the accelerated payment or the amount by which the amount of the accelerated payment exceeds the present_value of the payment that was expected to be made absent the acceleration without regard to risk of forfeiture for failure to continue services plus an amount to reflect the lapse of the obligation to continue to perform services calculated by multiplying percent of the amount of the accelerated payment by the number of full months between the date that executive vested in the company b options because of the change in control and the date that absent the acceleration executive would have vested in the options the accelerated vesting of the company a options that occurred in year w is considered contingent on the change in control that occurred on date to the extent of the lesser_of the amount of the accelerated payment or the amount by which the amount of the accelerated payment exceeds the present_value of the payment that was expected to be made absent the acceleration without regard to risk of forfeiture for failure to continue services plus an amount to reflect eh lapse of the obligation to continue to perform services calculated by multiplying percent of the amount of the accelerated payment by the number of full months between the date that executive vested in the company a options because of the change in control and the date that absent the acceleration executive would have vested in the options the lump-sum severance payments made to executive pursuant to the date agreement as a result of the termination of executive’s employment on date is considered contingent on the change_of control that occurred on date and not contingent on the change_of control that occurred on date the portion of the year v base_amount that is allocated to the excess_parachute_payment attributable to the accelerated vesting on company b options in year v may be calculated by determining the ratio of the value of such accelerated vesting to the total present_value of the parachute payments contingent on the date change in control and multiplying that ratio by the year v base_amount the remaining base_amount may then be used to calculate the amount of the excess_parachute_payment attributable to the lump-sum severance payment made to executive in year w by subtracting the remaining base_amount from the actual amount of the lump-sum severance payment received in year w and executive’s base_amount with respect to the change in control that occurred on date is equal to the average_annual_compensation that was payable by company a the changed corporation and company b the predecessor entity and that was includible in executive’s gross_income for the period year n through year p dollar_figuref dollar_figureg dollar_figureq dollar_figurer dollar_figures except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or reference above plr-107963-00 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_00_4 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant sincerely robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities cc copy for purposes
